Citation Nr: 0532123	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than December 5, 
2000, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Phoenix, Arizona, 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to an effective date earlier than 
December 5, 2000, for the award of service connection for 
bilateral hearing loss.

The veteran had requested to appear at a hearing at the RO.  
However, in November 2004, he stated that he would accept an 
informal conference with the Decision Review Officer in lieu 
of the hearing.  The record reflects that this conference was 
conducted on November 8, 2004.

The veteran had also requested increased evaluations for his 
service-connected lumbar strain and headaches.  However, in 
November 2004, he withdrew those claims from appellate 
consideration, expressing satisfaction with the evaluations 
currently assigned.  The veteran is currently rated at a 
combined 80 percent for his service-connected disabilities, 
with a total rating for individual unemployability awarded 
from March 2004.


FINDING OF FACT

The veteran filed his claim requesting service connection for 
bilateral hearing loss on December 5, 2000.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for bilateral hearing loss may be no 
earlier than the date of the claim, December 5, 2000.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 3.400(b)(2) (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159 (2005).  These provisions require that, 
upon the receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously of record, that 
is necessary to substantiate the claim.  This notice shall 
indicate which portion of the information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, is to be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant' s possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2); 38 C.F.R. 
§ 3.159(c)(1).  If VA is attempting to obtain records from a 
Federal department or agency, the effort to obtain them will 
continue until the records have been obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to find them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The veteran filed an original claim for service connection 
for bilateral hearing loss in December 2000.  In March 2001, 
he was sent a VCAA letter telling him what was needed to 
substantiate his claim for service connection.  After 
evidentiary development, the RO granted service connection 
for bilateral hearing loss in a rating decision of October 
2001, and assigned a 10 percent disability rating effective 
from December 5, 2000.

In February 2002, the veteran disagreed with the effective 
date assigned to the award of service connection for 
bilateral hearing loss.  He was then sent a statement of the 
case (SOC) in July 2002, which included 38 C.F.R. § 3.159, 
the regulation which implemented the VCAA.  

In October 2002, the veteran again requested that an earlier 
effective date be assigned to the award of service connection 
for bilateral hearing loss, which was denied by a rating 
action issued in March 2003.  He was issued another SOC in 
June 2003 which, in pertinent part, included the provisions 
of 38 C.F.R. § 3.159.  Also in June 2003, he was also sent a 
VCAA letter which informed him of the evidence needed to 
substantiate his claim.  It also told him what evidence and 
information he should submit, and what information and 
evidence VA would obtain in his behalf.  He was also told to 
submit all relevant information.

All relevant information referred to by the veteran has been 
obtained and associated with the claims folder.  He presented 
his arguments to the Decision Review Officer in November 
2004.  Also in November 2004, he stated that he would attempt 
to retrieve any evidence pertaining to a claim for service 
connection for bilateral hearing loss which he said he had 
submitted in 1980.  No further evidence was submitted by the 
veteran.  Therefore, the Board finds that the veteran has 
been properly notified of the provisions of 38 C.F.R. 
§ 3.159, that VA has carried out its duty to assist him in 
developing evidence, and that the Board may proceed to the 
merits of the claim.

Applicable laws and regulations

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  For claims 
for direct service connection, the effective date is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2005).

Factual background and analysis

The veteran has contended that he had filed a claim for 
service connection for bilateral hearing loss in 1980.  He 
had filed a claim for educational assistance in 1970, and the 
file does have a notation that the file was transferred in 
November 1980.   However, the record of this transfer does 
not support a finding that the veteran had filed a claim for 
service connection for hearing loss in 1980.  The fact 
remains that there is no formal claim seeking service 
connection for hearing loss of record for the 1980 time 
period, nor is there any communication from the veteran in 
the file from 1980 that could be construed to be an informal 
claim.  See 38 C.F.R. § 3.155(a) (1980).  There is no 
indication that the veteran had intended to seek disability 
compensation in 1980.  Therefore, the aforementioned transfer 
notation cannot constitute an informal claim for service 
connection.  See Dunson v. Brown, 4 Vet. App. 327 (1993).

While the evidence does show that the veteran had a hearing 
loss noted at the time of his separation from service in 
1968, there is no objective indication in the record that he 
had filed a claim for service connection prior to December 5, 
2000.  The previously noted regulations clearly state that 
the effective date of an award of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2005).  In this 
case, the date of receipt of the claim is clearly the later 
date.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than December 5, 2000, for the award of service 
connection for bilateral hearing loss.




ORDER

Entitlement to an effective date earlier than December 5, 
2000, for the award of service connection for bilateral 
hearing loss is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


